DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement 
	The information disclosure statement filed 11 February, 2019 is inadvertently missing the Date (i.e., MM-YYYY) and Kind Code of the Foreign Patent Document 1-JP09283770 to Tanaka. The information disclosure statement has herewith been annotated to add the Date (i.e., MM-YYYY) of 10-1997 and Kind Code of A as found in parent case 15/333,430 under the 892-Form dated 23 February, 2017.     
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

07 May, 2021
/John P. Dulka/Primary Examiner, Art Unit 2895